UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03143 Templeton Global Smaller Companies Fund (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 6/30/13 Item 1. Proxy Voting Records. AALBERTS INDUSTRIES Meeting Date:APR 25, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:AALB Security ID:N00089271 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Adopt Consolidated Financial Statements Management For For 4 Receive Explanation on Dividend Policy Management None None 5 Approve Dividends of EUR 0.35 Per Share Management For For 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8 Approve Remuneration of Supervisory Board Management For For 9 Amend Article 10 of Supervisory Board: Shareholder Approval for Remuneration of Supervisory Board Management For For 10a Authorize Board to Issue Shares in Connection with Stock Dividend Management For For 10b Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 11 Authorize Board to Exclude Preemptive Rights from Issuance under Items 10a and 10b Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13a Amend Articles Re: Legislative Changes and Capital-Related Changes Management For For 13b Authorize Board to Ratify and Execute Approved Resolutions Under Item 13a Management For For 14 Ratify Pricewaterhouse Coopers as Auditors Management For For 15 Announcements and Allow Questions Management None None 16 Close Meeting Management None None ACCELL GROUP Meeting Date:APR 25, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:ACCEL Security ID:N00432257 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Adopt Financial Statements Management For For 4a Receive Explanation on Company's Reserves and Dividend Policy Management None None 4b Approve Dividends of EUR 0.75 Per Share Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7a Announce Intention of the Supervisory Board to Nominate A. Kuiper as Supervisory Board Member Management None None 7b Elect A. Kuiper to Supervisory Board Management For For 7c Opportunity to make recommendations Management None None 8 Ratify Deloitte Accountants as Auditors Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10a Grant Board Authority to Issue Cumulative Preference B Shares Management For Against 10b Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 10c Authorize Board to Exclude Preemptive Rights from Issuance under Item 10b Management For For 11 Allow Questions Management None None 12 Close Meeting Management None None AMER SPORTS CORPORATION Meeting Date:MAR 07, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:AMEAS Security ID:X01416118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports, the Board's Report, and the Auditor's Report; Receive Review by the CEO Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.35 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 100,000 for Chairman, EUR 60,000 for Vice Chairman, and EUR 50,000 for Other Directors Management For For 11 Fix Number of Directors at Seven Management For For 12 Reelect Anssi Vanjoki, Ilkka Brotherus, Martin Burkhalter, Christian Fischer, Bruno Salzer, Indra Asander, and Hannu Ryopponen as Directors Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers Oy as Auditors Management For For 15 Authorize Repurchase of up to 10 Million Issued Shares Management For For 16 Authorize Issuance or Conveyance of 10 Million Shares without Preemptive Rights Management For For 17 Close Meeting Management None None AMPLIFON S.P.A Meeting Date:APR 17, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:AMP Security ID:T0388E118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2.1 Slate Submitted by Ampliter Shareholder None For 2.2 Slate Submitted by Tamburi Investment Partners Shareholder None Did Not Vote 3 Approve Remuneration of Directors Management For For 4 Approve Remuneration Report Management For Against 5 Amend Performance Stock Grant Plan 2011-2020 Management For Against ARCADIS NV Meeting Date:MAY 07, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:ARCAD Security ID:N0605M147 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Open Meeting Management None None 1b Receive Announcements Management None None 2 Receive Report of Supervisory Board Management None None 3 Receive Report of Management Board Management None None 4a Adopt Financial Statements Management For For 4b Approve Dividends of EUR 0,52 Per Share Management For For 5a Approve Discharge of Management Board Management For For 5b Approve Discharge of H.L.J. Noy Management For For 5c Approve Discharge of Supervisory Board Management For For 6 Ratify KPMG Accountants NV as Auditors Management For For 7a Announce Resignation of S.B. Blake as Executive Board Member Management None None 7b Elect Z.A. Smith to Executive Board Management For For 8a Elect N.W. Hoek to Supervisory Board Management For For 8b Reelect R. Markland to Supervisory Board Management For For 8c Reelect A.R. Perez to Supervisory Board Management For For 8d Reelect G.R. Nethercutt to Supervisory Board Management For For 8e Announce Vacancies on the Supervisory Board Arising in 2014 Management None None 9a Grant Board Authority to Issue Ordinary and Cumulative Finance Preference Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 9b Authorize Board to Issue Shares in Connection with Stock Dividend Management For For 9c Authorize Board to Issue Preference Shares up to 100 percent of the Issued Share Capital Management For Against 9d Authorize Board to Exclude Preemptive Rights from Issuance under Item 9a - 9c Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Other Business (Non-Voting) Management None None 12 Close Meeting Management None None ARKANSAS BEST CORPORATION Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:ABFS Security ID:040790107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Alden Management For For 1.2 Elect Director Fred A. Allardyce Management For Withhold 1.3 Elect Director William M. Legg Management For For 1.4 Elect Director Judy R. McReynolds Management For For 1.5 Elect Director John H. Morris Management For For 1.6 Elect Director Craig E. Philip Management For For 1.7 Elect Director Steven L. Spinner Management For For 1.8 Elect Director Janice E. Stipp Management For For 1.9 Elect Director Robert A. Young, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ASAHI CO LTD Meeting Date:MAY 18, 2013 Record Date:FEB 20, 2013 Meeting Type:ANNUAL Ticker:3333 Security ID:J02571107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 12 Management For For 2.1 Elect Director Shimoda, Yoshifumi Management For Against 2.2 Elect Director Hayashi, Nobuyuki Management For For 2.3 Elect Director Matsushita, Toru Management For For 2.4 Elect Director Koga, Toshikatsu Management For For 2.5 Elect Director Nishioka, Shiro Management For For 2.6 Elect Director Omori, Takashi Management For For 3 Appoint Statutory Auditor Kanda, Takashi Management For For 4 Approve Retirement Bonus Payment for Director Management For For ASICS CORP. Meeting Date:JUN 21, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:7936 Security ID:J03234150 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 12 Management For For 2.1 Elect Director Oyama, Motoi Management For For 2.2 Elect Director Sano, Toshiyuki Management For For 2.3 Elect Director Matsuo, Kazuhito Management For For 2.4 Elect Director Hashimoto, Kosuke Management For For 2.5 Elect Director Hijikata, Masao Management For For 2.6 Elect Director Kato, Katsumi Management For For 2.7 Elect Director Kato, Isao Management For For 2.8 Elect Director Kajiwara, Kenji Management For For 2.9 Elect Director Tanaka, Katsuro Management For For 2.10 Elect Director Miyakawa, Keiji Management For For 3 Appoint Statutory Auditor Inaba, Mitsuhiko Management For For 4 Approve Adjustment to Aggregate Compensation Ceiling for Directors Management For For 5 Approve Deep Discount Stock Option Plan Management For For ATS AUTOMATION TOOLING SYSTEMS INC. Meeting Date:AUG 15, 2012 Record Date:JUL 05, 2012 Meeting Type:ANNUAL Ticker:ATA Security ID:001940105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Neil D. Arnold, Anthony Caputo, Michael E. Martino, David L. McAusland, Gordon E. Presher, Neale X. Trangucci, and Daryl C.F. Wilson as Directors Management For For 1.1 Elect Director Neil D. Arnold Management For For 1.2 Elect Director Anthony Caputo Management For For 1.3 Elect Director Michael E. Martino Management For For 1.4 Elect Director David L. McAusland Management For For 1.5 Elect Director Gordon E. Presher Management For For 1.6 Elect Director Neale X. Trangucci Management For For 1.7 Elect Director Daryl C.F. Wilson Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For AYGAZ AS Meeting Date:APR 03, 2013 Record Date: Meeting Type:ANNUAL Ticker:AYGAZ Security ID:M1548S101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Accept Board Report Management For For 3 Accept Audit Reports Management For For 4 Accept Financial Statements Management For For 5 Ratify Director Appointments Management For For 6 Approve Discharge of Board and Auditors Management For For 7 Receive Information on Profit Distribution Policy Management None None 8 Approve Allocation of Income Management For For 9 Amend Company Articles Management For For 10 Elect Directors Management For For 11 Receive Information on Remuneration Policy Management None None 12 Approve Director Remuneration Management For For 13 Ratify External Auditors Management For For 14 Approve Working Principles of the General Assembly Management For For 15 Receive Information on Related Party Transactions Management None None 16 Receive Information on Company Disclosure Policy Management None None 17 Approve Upper Limit of Donations for 2013 Management For Against 18 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 19 Wishes Management None None AZIMUT HOLDING S.P.A. Meeting Date:APR 24, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:AZM Security ID:T0783G106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Elect Directors (Bundled) Shareholder None Against 3 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 4.1 Slate 1 Submitted by Timone Fiduciaria SpA Shareholder None Did Not Vote 4.2 Slate 2 Submitted by Institutional Investors Shareholder None For 5 Approve Incentive Plan for Financial Advisers Management For For 6 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 7 Approve Remuneration Report Management For For BARCO Meeting Date:APR 25, 2013 Record Date:APR 11, 2013 Meeting Type:ANNUAL Ticker:BAR Security ID:B0833F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' and Auditors' Reports (Non-Voting) Management None None 2 Approve Financial Statements, Allocation of Income and Dividends of EUR1.40 per Share Management For For 3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 4 Approve Remuneration Report Management For For 5 Approve Discharge of Directors Management For For 6 Approve Discharge of Auditors Management For For 7 Elect Adisys Corporation, Permanently Represented by Ashok K. Jain, as Independent Director Management For For 8 Approve Remuneration of Directors Management For For 9 Approve Employee Stock Option Plan Re: Options Barco 05- Foreign Personnel 2012 Management For For BARCO Meeting Date:APR 25, 2013 Record Date:APR 11, 2013 Meeting Type:SPECIAL Ticker:BAR Security ID:B0833F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Reissuance of Repurchased Shares Management For For 2 Amend Articles 14 Re: Reissuance Shares Management For For BELLWAY PLC Meeting Date:JAN 11, 2013 Record Date:JAN 09, 2013 Meeting Type:ANNUAL Ticker:BWY Security ID:G09744155 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect John Watson as Director Management For For 4 Re-elect Ted Ayres as Director Management For For 5 Elect Keith Adey as Director Management For For 6 Re-elect Peter Johnson as Director Management For For 7 Re-elect Mike Toms as Director Management For For 8 Re-elect John Cuthbert as Director Management For For 9 Reappoint KPMG Audit plc as Auditors Management For For 10 Authorise Board to Fix Remuneration of Auditors Management For For 11 Approve Remuneration Report Management For For 12 Approve Savings Related Share Option Scheme Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares and Preference Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BILLABONG INTERNATIONAL LTD. Meeting Date:OCT 24, 2012 Record Date:OCT 22, 2012 Meeting Type:ANNUAL Ticker:BBG Security ID:Q1502G107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Gordon Merchant as a Director Management For For 2 Elect Colette Paull as a Director Management For For 3 Elect Paul Naude as a Director Management For Against 4 Elect Sally Pitkin as a Director Management For For 5 Approve the Remuneration Report Management For For 6 Approve the Grant of Up to A$614,000 Worth of Fully Paid Ordinary Shares to Launa Inman, Managing Director and Chief Executive Officer of the Company Management For For 7 Approve the Grant of Up to A$383,769 Worth of Fully Paid Ordinary Shares to Paul Naude, President Americas of the Company Management For For BODYCOTE PLC Meeting Date:APR 24, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:BOY Security ID:G1214R111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Alan Thomson as Director Management For For 5 Re-elect Stephen Harris as Director Management For For 6 Elect Eva Lindqvist as Director Management For For 7 Re-elect David Landless as Director Management For For 8 Re-elect John Biles as Director Management For For 9 Re-elect Dr Raj Rajagopal as Director Management For For 10 Reappoint Deloitte LLP as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Market Purchase of Ordinary Shares Management For For 15 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BOVIS HOMES GROUP PLC Meeting Date:MAY 16, 2013 Record Date:MAY 14, 2013 Meeting Type:ANNUAL Ticker:BVS Security ID:G12698109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Malcolm Harris as Director Management For For 5 Re-elect Alastair Lyons as Director Management For For 6 Re-elect Colin Holmes as Director Management For For 7 Re-elect John Warren as Director Management For For 8 Re-elect David Ritchie as Director Management For For 9 Re-elect Jonathan Hill as Director Management For For 10 Reappoint KPMG Audit plc as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Amend Articles of Association Re: Directors' Fees Management For For 14 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For BROCADE COMMUNICATIONS SYSTEMS, INC. Meeting Date:APR 11, 2013 Record Date:FEB 15, 2013 Meeting Type:ANNUAL Ticker:BRCD Security ID:111621306 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Judy Bruner Management For For 1.2 Elect Director Lloyd A. Carney Management For For 1.3 Elect Director Renato DiPentima Management For For 1.4 Elect Director Alan Earhart Management For For 1.5 Elect Director John W. Gerdelman Management For For 1.6 Elect Director David L. House Management For For 1.7 Elect Director Glenn C. Jones Management For For 1.8 Elect Director L. William Krause Management For For 1.9 Elect Director Sanjay Vaswani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Non-Employee Director Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For BS FINANCIAL GROUP INC. Meeting Date:MAR 28, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:138930 Security ID:Y0997Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 330 per Share Management For For 2 Amend Articles of Incorporation Management For For 3.1 Reelect Lim Young-Rok as Inside Director Management For For 3.2 Elect Sung Se-Hwan as Non-Independent Non-Executive Director Management For For 3.3 Reelect Kim Sung-Ho as Outside Director Management For For 3.4 Reelect Kim Woo-Suk as Outside Director Management For For 3.5 Reelect Lee Jong-Su as Outside Director Management For For 3.6 Elect Park Maeng-Un as Outside Director Management For For 4.1 Reelect Kim Sung-Ho as Member of Audit Committee Management For For 4.2 Reelect Kim Woo-Suk as Member of Audit Committee Management For For 4.3 Reelect Park Maeng-Eon as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For CANACCORD FINANCIAL INC. Meeting Date:JUL 12, 2012 Record Date:JUN 05, 2012 Meeting Type:ANNUAL Ticker:CF Security ID:134801109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Charles N. Bralver Management For For 2.2 Elect Director Peter M. Brown Management For For 2.3 Elect Director Massimo C. Carello Management For For 2.4 Elect Director William J. Eeuwes Management For For 2.5 Elect Director Michael D. Harris Management For For 2.6 Elect Director David J. Kassie Management For For 2.7 Elect Director Terrence A. Lyons Management For For 2.8 Elect Director Paul D. Reynolds Management For For 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For CAPCOM CO. LTD. Meeting Date:JUN 18, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:9697 Security ID:J05187109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, With a Final Dividend of JPY 25 Management For For 2.1 Elect Director Tsujimoto, Kenzo Management For For 2.2 Elect Director Tsujimoto, Haruhiro Management For For 2.3 Elect Director Oda, Tamio Management For For 2.4 Elect Director Abe, Kazuhiko Management For For 2.5 Elect Director Yamashita, Yoshifumi Management For For 2.6 Elect Director Ichii, Katsuhiko Management For For 2.7 Elect Director Egawa, Yoichi Management For For 2.8 Elect Director Yasuda, Hiroshi Management For For 2.9 Elect Director Matsuo, Makoto Management For For 2.10 Elect Director Morinaga, Takayuki Management For For COLUMBIA SPORTSWEAR COMPANY Meeting Date:JUN 04, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:COLM Security ID:198516106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gertrude Boyle Management For For 1.2 Elect Director Timothy P. Boyle Management For For 1.3 Elect Director Sarah A. Bany Management For For 1.4 Elect Director Murrey R. Albers Management For For 1.5 Elect Director Stephen E. Babson Management For For 1.6 Elect Director Andy D. Bryant Management For For 1.7 Elect Director Edward S. George Management For For 1.8 Elect Director Walter T. Klenz Management For For 1.9 Elect Director Ronald E. Nelson Management For For 1.10 Elect Director John W. Stanton Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For CONSTRUCCIONES Y AUXILIAR DE FERROCARRILES S.A. Meeting Date:JUN 08, 2013 Record Date:JUN 03, 2013 Meeting Type:ANNUAL Ticker:CAF Security ID:E31774115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements, and Discharge of Board Management For For 2 Approve Allocation of Income and Dividends Management For For 3.1 Reelect Andres Arizkorreta Garcia as Director Management For For 3.2 Reelect Luis Miguel Arconada Echarri as Director Management For Against 3.3 Reelect Jose Ignacio Berroeta Echevarria as Director Management For Against 3.4 Reelect Juan Jose Arrieta Sudupe as Director Management For Against 4 Renew Appointment of Deloitte as Auditor Management For For 5 Advisory Vote on Remuneration Policy Report Management For Against 6 Authorize Increase in Capital up to 50 Percent via Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 7 Approve Updated Balance Sheets to Benefit from New Tax Regulation Management For For 8 Authorize Board to Ratify and Execute Approved Resolutions Management For For D. CARNEGIE & CO AB Meeting Date:MAR 15, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:CAR Security ID:W20708116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7a Receive Financial Statements and Statutory Reports; Receive CEO's Speech Management None None 7b Receive Chairman's Report on the Board's Work Management None None 7c Receive Auditor's Report Management None None 8a Approve Financial Statements and Statutory Reports Management For For 8b Approve Allocation of Income and Omission of Dividends Management For For 8c Approve Discharge of Board and President Management For For 9 Determine Number of Members and Deputy Members of Board; Determine Number of Auditors Management For For 10 Approve Remuneration of Directors; Approve Remuneration of Auditors Management For Against 11 Elect Directors Management For Against 12 Elect Members of Nominating Committee Management For For 13 Ratify Deloitte AB as Auditors Management For For 14 Authorize Reissuance of Repurchased Shares Management For For 15 Receive Information of the Company's Continued Operations Management None None 16 Close Meeting Management None None DAH SING FINANCIAL HOLDINGS LTD. Meeting Date:MAY 28, 2013 Record Date: Meeting Type:ANNUAL Ticker:00440 Security ID:Y19182107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect David Shou-Yeh Wong as Director Management For For 3b Elect Nicholas John Mayhew as Director Management For For 3c Elect Hidekazu Horikoshi as Director Management For For 3d Elect Seiji Nakamura as Director Management For Against 3e Elect Yuan Shu as Director Management For For 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Appoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Authorize Reissuance of Repurchased Shares Management For Against DECKERS OUTDOOR CORPORATION Meeting Date:MAY 08, 2013 Record Date:MAR 12, 2013 Meeting Type:ANNUAL Ticker:DECK Security ID:243537107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Angel R. Martinez Management For For 1.2 Elect Director Rex A. Licklider Management For For 1.3 Elect Director John M. Gibbons Management For For 1.4 Elect Director John G. Perenchio Management For For 1.5 Elect Director Maureen Conners Management For For 1.6 Elect Director Karyn O. Barsa Management For For 1.7 Elect Director Michael F. Devine, III Management For For 1.8 Elect Director James Quinn Management For For 1.9 Elect Director Lauri Shanahan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DESCENTE LTD. Meeting Date:JUN 19, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:8114 Security ID:J12138103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 8 Management For For 2.1 Elect Director Kuwayama, Nobuo Management For For 2.2 Elect Director Ishimoto, Masatoshi Management For For 2.3 Elect Director Tanaka, Yoshikazu Management For For 2.4 Elect Director Mitsui, Hisashi Management For For 2.5 Elect Director Haneda, Hitoshi Management For For 2.6 Elect Director Tsujimoto, Kenichi Management For For 2.7 Elect Director Toida, Tomoyuki Management For For 2.8 Elect Director Nakabun, Koichi Management For For 2.9 Elect Director Ii, Masako Management For For 3 Appoint Statutory Auditor Ishimoto, Kazuyuki Management For For DGB FINANCIAL GROUP CO LTD Meeting Date:MAR 22, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:139130 Security ID:Y2058E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 330 per Share Management For For 2 Amend Articles of Incorporation Management For For 3 Elect One Inside Director and Five Outside Directors (Bundled) Management For For 4 Elect Three Outside Directors as Members of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For DOREL INDUSTRIES INC. Meeting Date:MAY 23, 2013 Record Date:APR 18, 2013 Meeting Type:ANNUAL Ticker:DII.B Security ID:25822C205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin Schwartz Management For For 1.2 Elect Director Alan Schwartz Management For For 1.3 Elect Director Jeffrey Schwartz Management For For 1.4 Elect Director Jeff Segel Management For For 1.5 Elect Director Maurice Tousson Management For For 1.6 Elect Director Harold "Sonny" Gordon Management For For 1.7 Elect Director Dian Cohen Management For For 1.8 Elect Director Alain Benedetti Management For For 1.9 Elect Director Rupert Duchesne Management For For 2 Ratify KPMG LLP as Auditors Management For For EMECO HOLDINGS LIMITED Meeting Date:NOV 20, 2012 Record Date:NOV 18, 2012 Meeting Type:ANNUAL Ticker:EHL Security ID:Q34648107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Peter Johnston as a Director Management For For 2 Elect Robert Bishop as a Director Management For For 3 Elect Erica Smyth as a Director Management For For 4 Approve the Grant of Up to 1.5 Million Performance Shares to Keith Gordon, Managing Director and Chief Executive Officer of the Company Management For For 5 Approve the Adoption of the Remuneration Report Management For For EN-JAPAN INC. Meeting Date:JUN 26, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:4849 Security ID:J1312X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 1950 Management For For 2 Amend Articles To Limit Rights of Odd-Lot Holders Management For For 3 Appoint Alternate Statutory Auditor Terada, Akira Management For For ENSIGN ENERGY SERVICES INC. Meeting Date:MAY 15, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:ESI Security ID:293570107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Nine Management For For 2.1 Elect Director N. Murray Edwards Management For For 2.2 Elect Director Robert H. Geddes Management For For 2.3 Elect Director James B. Howe Management For For 2.4 Elect Director Len O. Kangas Management For For 2.5 Elect Director Selby W. Porter Management For For 2.6 Elect Director John G. Schroeder Management For For 2.7 Elect Director Kenneth J. Skirka Management For For 2.8 Elect Director Gail D. Surkan Management For For 2.9 Elect Director Barth E. Whitham Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For FIBERWEB PLC Meeting Date:MAY 13, 2013 Record Date:MAY 09, 2013 Meeting Type:ANNUAL Ticker:FWEB Security ID:G3443A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Dr Andrew Hosty as Director Management For For 5 Elect Ian Duncan as Director Management For For 6 Re-elect Daniel Dayan as Director Management For For 7 Re-elect Kate Miles as Director Management For For 8 Re-elect Malcolm Coster as Director Management For For 9 Re-elect Richard Stillwell as Director Management For For 10 Reappoint Deloitte LLP as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Market Purchase of Ordinary Shares Management For For 15 Authorise the Company to Call EGM with Two Weeks' Notice Management For For FIRSTMERIT CORPORATION Meeting Date:APR 05, 2013 Record Date:FEB 20, 2013 Meeting Type:ANNUAL Ticker:FMER Security ID:337915102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Issue Shares in Connection with Acquisition Management For For 3 Advisory Vote on Golden Parachutes Management For Against 4 Adjourn Meeting Management For For 5.1 Elect Director Steven H. Baer Management For Withhold 5.2 Elect Director Karen S. Belden Management For For 5.3 Elect Director R. Cary Blair Management For For 5.4 Elect Director John C. Blickle Management For For 5.5 Elect Director Robert W. Briggs Management For For 5.6 Elect Director Richard Colella Management For For 5.7 Elect Director Gina D. France Management For For 5.8 Elect Director Paul G. Greig Management For For 5.9 Elect Director Terry L. Haines Management For For 5.10 Elect Director J. Michael Hochschwender Management For For 5.11 Elect Director Clifford J. Isroff Management For For 5.12 Elect Director Philip A. Lloyd, II Management For For 5.13 Elect Director Russ M. Strobel Management For For 6 Ratify Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Approve Executive Incentive Bonus Plan Management For For GENWORTH MI CANADA INC. Meeting Date:JUN 06, 2013 Record Date:APR 24, 2013 Meeting Type:ANNUAL Ticker:MIC Security ID:37252B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Brian Hurley Management For For 2 Elect Director Robert Brannock Management For Withhold 3 Elect Director Robert Gillespie Management For For 4 Elect Director Sidney Horn Management For For 5 Elect Director Brian Kelly Management For For 6 Elect Director Samuel Marsico Management For For 7 Elect Director Leon Roday Management For For 8 Elect Director Jerome Upton Management For For 9 Elect Director John Walker Management For For 10 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For GERRESHEIMER AG Meeting Date:APR 18, 2013 Record Date:MAR 27, 2013 Meeting Type:ANNUAL Ticker:GXI Security ID:D2852S109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.65 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2012 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2012 Management For For 5 Ratify Deloitte & Touche GmbH as Auditors for Fiscal 2012 Management For For GIANT MANUFACTURING CO., LTD. Meeting Date:JUN 19, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:9921 Security ID:Y2708Z106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Amendments to the Procedures for Lending Funds to Other Parties Management For For 4 Approve Amendments to the Procedures for Endorsement and Guarantees Management For For 5 Transact Other Business (Non-Voting) Management None None GREEN DOT CORPORATION Meeting Date:MAY 22, 2013 Record Date:APR 02, 2013 Meeting Type:ANNUAL Ticker:GDOT Security ID:39304D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven W. Streit Management For For 1.2 Elect Director Timothy R. Greenleaf Management For For 1.3 Elect Director Michael J. Moritz Management For Withhold 2 Ratify Auditors Management For For GREGGS PLC Meeting Date:MAY 15, 2013 Record Date:MAY 13, 2013 Meeting Type:ANNUAL Ticker:GRG Security ID:G41076111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2(a) Reappoint KPMG Audit plc as Auditors Management For For 2(b) Authorise Board to Fix Remuneration of Auditors Management For For 3 Approve Final Dividend Management For For 4(a) Re-elect Ian Durant as Director Management For For 4(b) Re-elect Roger Whiteside as Director Management For For 4(c) Re-elect Richard Hutton as Director Management For For 4(d) Re-elect Raymond Reynolds as Director Management For For 4(e) Re-elect Julie Baddeley as Director Management For For 4(f) Re-elect Iain Ferguson as Director Management For For 5 Elect Allison Kirkby as Director Management For For 6 Approve Remuneration Report Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Market Purchase of Ordinary Shares Management For For 10 Authorise the Company to Call EGM with Two Weeks' Notice Management For For GULFMARK OFFSHORE, INC. Meeting Date:JUN 04, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:GLF Security ID:402629208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter I. Bijur Management For For 1.2 Elect Director David J. Butters Management For For 1.3 Elect Director Brian R. Ford Management For For 1.4 Elect Director Sheldon S. Gordon Management For For 1.5 Elect Director Quintin V. Kneen Management For For 1.6 Elect Director Robert B. Millard Management For For 1.7 Elect Director Rex C. Ross Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HEIDRICK & STRUGGLES INTERNATIONAL, INC. Meeting Date:MAY 23, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:HSII Security ID:422819102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard I. Beattie Management For For 1.2 Elect Director John A. Fazio Management For For 1.3 Elect Director Mark Foster Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HENDERSON GROUP PLC Meeting Date:MAY 01, 2013 Record Date:APR 29, 2013 Meeting Type:ANNUAL Ticker:HGG Security ID:G4474Y198 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Sarah Arkle as Director Management For For 5 Re-elect Kevin Dolan as Director Management For For 6 Re-elect Duncan Ferguson as Director Management For For 7 Re-elect Andrew Formica as Director Management For For 8 Re-elect Shirley Garrood as Director Management For For 9 Elect Richard Gillingwater as Director Management For For 10 Re-elect Tim How as Director Management For For 11 Re-elect Robert Jeens as Director Management For For 12 Reappoint Ernst & Young LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Amend Company Share Option Plan Management For For 15 Amend Buy As You Earn Plan Management For For 16 Amend Deferred Equity, Executive Shared Ownership, Long Term Incentive, Restricted Share, Sharesave and Sharesave USA Plans Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Enter into a Contingent Purchase Contract Management For For HIBBETT SPORTS, INC. Meeting Date:MAY 30, 2013 Record Date:APR 02, 2013 Meeting Type:ANNUAL Ticker:HIBB Security ID:428567101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carl Kirkland Management For For 1.2 Elect Director Michael J. Newsome Management For For 1.3 Elect Director Thomas A. Saunders, III Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HUDBAY MINERALS INC. Meeting Date:MAY 10, 2013 Record Date:APR 02, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:HBM Security ID:443628102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Long Term Equity Plan Management For For 2.1 Elect Director David Garofalo Management For For 2.2 Elect Director Tom A. Goodman Management For For 2.3 Elect Director Alan R. Hibben Management For For 2.4 Elect Director W. Warren Holmes Management For For 2.5 Elect Director John L. Knowles Management For For 2.6 Elect Director Alan J. Lenczner Management For For 2.7 Elect Director Kenneth G. Stowe Management For For 2.8 Elect Director G. Wesley Voorheis Management For For 3 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For HUHTAMAKI OYJ Meeting Date:APR 25, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:HUH1V Security ID:X33752100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.56 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 100,000 for the Chairman, EUR 60,000 for the Vice-Chairman, and EUR 50,000 for Other Directors; Approve Attendance Fees Management For For 11 Fix Number of Directors at Seven Management For For 12 Reelect Eija Ailasmaa, Pekka Ala-Pietila (Chair), William Barker, Rolf Borjesson, Maria Corrales, Jukka Suominen (Vice Chair) and Sandra Turner as Directors Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify Ernst & Young Oy as Auditors Management For For 15 Close Meeting Management None None HUNG HING PRINTING GROUP LIMITED Meeting Date:AUG 27, 2012 Record Date:AUG 22, 2012 Meeting Type:ANNUAL Ticker:00450 Security ID:Y3779N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Reelect Yum Chak Ming, Matthew as Director Management For For 3a2 Reelect Yam Hon Ming, Tommy as Director Management For For 3a3 Reelect Lo Chi Hong as Director Management For For 3a4 Reelect Luk Koon Hoo as Director Management For For 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Appoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against HYSTER-YALE MATERIALS HANDLING, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:HY Security ID:449172105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J.C. Butler, Jr. Management For For 1.2 Elect Director Carolyn Corvi Management For For 1.3 Elect Director John P. Jumper Management For For 1.4 Elect Director Dennis W. LaBarre Management For Withhold 1.5 Elect Director Alfred M. Rankin, Jr. Management For For 1.6 Elect Director Claiborne R. Rankin Management For For 1.7 Elect Director Michael E. Shannon Management For For 1.8 Elect Director Britton T. Taplin Management For For 1.9 Elect Director Eugene Wong Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management Three Years One Year 7 Ratify Auditors Management For For INVESTMENT TECHNOLOGY GROUP, INC. Meeting Date:JUN 11, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:ITG Security ID:46145F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. William Burdett Management For For 1.2 Elect Director Minder Cheng Management For For 1.3 Elect Director Christopher V. Dodds Management For For 1.4 Elect Director Robert C. Gasser Management For For 1.5 Elect Director Timothy L. Jones Management For For 1.6 Elect Director Kevin J. P. O'Hara Management For For 1.7 Elect Director Maureen O'Hara Management For For 1.8 Elect Director Steven S. Wood Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Amend Qualified Employee Stock Purchase Plan Management For For JAKKS PACIFIC, INC. Meeting Date:NOV 02, 2012 Record Date:SEP 12, 2012 Meeting Type:ANNUAL Ticker:JAKK Security ID:47012E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen G. Berman Management For Withhold 1.2 Elect Director Dan Almagor Management For Withhold 1.3 Elect Director Marvin W. Ellin Management For Withhold 1.4 Elect Director Robert E. Glick Management For Withhold 1.5 Elect Director Michael G. Miller Management For Withhold 1.6 Elect Director Murray L. Skala Management For Withhold 1.7 Elect Director Peter F. Reilly Management For For 1.8 Elect Director Leigh Anne Brodsky Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For JANUS CAPITAL GROUP INC. Meeting Date:APR 25, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:JNS Security ID:47102X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Timothy K. Armour Management For Against 1b Elect Director G. Andrew Cox Management For Against 1c Elect Director J. Richard Fredericks Management For For 1d Elect Director Deborah R. Gatzek Management For For 1e Elect Director Seiji Inagaki Management For For 1f Elect Director Lawrence E. Kochard Management For Against 1g Elect Director Richard M. Weil Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Executive Incentive Bonus Plan Management For Against JENOPTIK AG Meeting Date:JUN 04, 2013 Record Date:MAY 13, 2013 Meeting Type:ANNUAL Ticker:JEN Security ID:D3721X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.18 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2012 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2012 Management For For 5 Ratify KPMG as Auditors for Fiscal 2013 Management For For 6 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 180 Million; Approve Creation of EUR 28.6 Million Pool of Capital to Guarantee Conversion Rights Management For For JUMBO SA Meeting Date:JUL 25, 2012 Record Date:JUL 19, 2012 Meeting Type:SPECIAL Ticker:BELA Security ID:X4114P111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reduction of Share Capital through Adjustment in Par Value and Payout to Shareholders Management For For JUMBO SA Meeting Date:NOV 01, 2012 Record Date:OCT 26, 2012 Meeting Type:ANNUAL Ticker:BELA Security ID:X4114P111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Board and Auditors Management For For 4 Approve Auditors and Fix Their Remuneration Management For Against 5 Approve Director Remuneration for Fiscal Year 2011-2012 Management For For 6 Preapprove Director Remuneration for Fiscal Year 2012-2013 Management For For KEIHIN CORP. (7251) Meeting Date:JUN 21, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:7251 Security ID:J32083107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 14 Management For For 2 Amend Articles To Authorize Internet Disclosure of Shareholder Meeting Materials - Indemnify Directors and Statutory Auditors - Decrease Maximum Board Size Management For For 3.1 Elect Director Tanai, Tsuneo Management For Against 3.2 Elect Director Ukiana, Kazuoki Management For For 3.3 Elect Director Watanabe, Masami Management For For 3.4 Elect Director Koike, Masaaki Management For For 3.5 Elect Director Irino, Hiroshi Management For For 3.6 Elect Director Onuma, Koki Management For For 3.7 Elect Director Iwata, Takeshi Management For For 3.8 Elect Director Konno, Genichiro Management For For 3.9 Elect Director Suzuki, Nobuaki Management For For 3.10 Elect Director Amano, Hirohisa Management For For 3.11 Elect Director Omachi, Shinichi Management For For 4 Approve Annual Bonus Payment to Directors Management For For 5 Approve Retirement Bonuses and Special Payments in Connection with Abolition of Retirement Bonus System Management For Against 6 Approve Adjustment to Aggregate Compensation Ceilings for Directors and Statutory Auditors Management For Against KIWOOM SECURITIES CO. Meeting Date:MAY 31, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:039490 Security ID:Y4801C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 450 per Share Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Kim Young-Rok as Inside Director Management For For 3.2 Elect Hwang Hyun-Soon as Inside Director Management For For 3.3 Reelect Oh Ho-Soo as Outside Director Management For For 3.4 Elect Cho Tae-Won as Outside Director Management For For 3.5 Elect Shin Seong-Hwan as Outside Director Management For For 4.1 Elect Kim Young-Rok as Audit Committee Member Who Is Not Outside Director Management For For 4.2 Elect Shin Seong-Hwan as Audit Committee Member Who Is Outside Director Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KLOECKNER & CO SE Meeting Date:MAY 24, 2013 Record Date: Meeting Type:ANNUAL Ticker:KCO Security ID:D40376101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal 2012 Management For For 2 Approve Discharge of Management Board for Fiscal 2012 Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2012 Management For For 4 Elect Robert Koehler to the Supervisory Board Management For For 5 Ratify KPMG as Auditors for Fiscal 2013 Management For For 6 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 750 Million Management For For 7 Approve Creation of EUR 49.9 Million Pool of Capital without Preemptive Rights to Grant Conversion Rights Management For For 8 Amend Articles Re: Supervisory Board Remuneration Management For For 9 Approve Remuneration System for Management Board Members Management For For 10 Approve Affiliation Agreement with Kloeckner Stahl- und Metallhandel GmbH Management For For KOBAYASHI PHARMACEUTICAL CO. LTD. Meeting Date:JUN 27, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:4967 Security ID:J3430E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kobayashi, Kazumasa Management For For 1.2 Elect Director Kobayashi, Yutaka Management For For 1.3 Elect Director Kobayashi, Akihiro Management For For 1.4 Elect Director Tsujino, Takashi Management For For 1.5 Elect Director Yamane, Satoshi Management For For 1.6 Elect Director Tsuji, Haruo Management For For 1.7 Elect Director Ito, Kunio Management For For 2 Appoint Alternate Statutory Auditor Fujitsu, Yasuhiko Management For For 3 Approve Stock Option Plan Management For For 4 Approve Takeover Defense Plan (Poison Pill) Management For Against LAIRD PLC Meeting Date:MAY 03, 2013 Record Date:MAY 01, 2013 Meeting Type:ANNUAL Ticker:LRD Security ID:G53508175 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Nigel Keen as Director Management For For 5 Elect David Lockwood as Director Management For For 6 Re-elect Jonathan Silver as Director Management For For 7 Re-elect Paula Bell as Director Management For For 8 Re-elect Sir Christopher Hum as Director Management For For 9 Re-elect Michael Kelly as Director Management For For 10 Re-elect Anthony Reading as Director Management For For 11 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For Abstain 12 Approve Long-Term Incentive Plan Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For LEAPFROG ENTERPRISES, INC. Meeting Date:JUN 05, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:LF Security ID:52186N106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Barbour Management For For 1.2 Elect Director William B. Chiasson Management For For 1.3 Elect Director Thomas J. Kalinske Management For For 1.4 Elect Director Stanley E. Maron Management For For 1.5 Elect Director E. Stanton McKee, Jr. Management For For 1.6 Elect Director Theodore R. Mitchell Management For For 1.7 Elect Director Randy O. Rissman Management For For 1.8 Elect Director Caden C. Wang Management For For 2 Ratify Auditors Management For Against LOGITECH INTERNATIONAL S.A. Meeting Date:SEP 05, 2012 Record Date:AUG 30, 2012 Meeting Type:ANNUAL Ticker:LOGN Security ID:H50430232 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3.1 Appropriation Of Retained Earnings Management For For 3.2 Approve Dividends of CHF 0.81 per share from Capital Contribution Reserves Management For For 4 Approve Cancellation of Capital Authorization Management For For 5 Amend Omnibus Stock Plan Management For For 6 Authorize Repurchase of more than Ten Percent of Issued Share Capital Management For Against 7 Approve Discharge of Board and Senior Management Management For For 8 Declassify the Board of Directors Management For For 9.1 Reelect Erh-Hsun Chang as Director Management For For 9.2 Reelect Kee-Lock Chua as Director Management For For 9.3 Reelect Didier Hirsch as Director Management For For 10 Ratify PricewaterhouseCoopers SA as Auditors Management For For MEDIQ NV Meeting Date:DEC 20, 2012 Record Date:NOV 22, 2012 Meeting Type:SPECIAL Ticker:MEDIQ Security ID:N5557C112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss Public Offer by Advent International Corporation Management None None 3a Amend Articles Re: Public Offer by Advent International Corporation Management For For 3b Amend Articles following Delisting of Mediq Shares on Stock Exchange Re: Public Offer by Advent International Corporation Management For For 4a Elect B.W.B. Grimmelt to Supervisory Board Management For For 4b Elect T.A. Allen to Supervisory Board Management For For 4c Elect R.F. Sheldon to Supervisory Board Management For For 5a Approve Discharge of M.J.M. van Weelden-Hulshof as Supervisory Board Member Management For For 5b Approve Discharge of F.K. de Moor as Supervisory Board Member Management For For 5c Approve Discharge of O.R. Stuge as Supervisory Board Member Management For For 6 Other Business (Non-Voting) Management None None 7 Close Meeting Management None None MEGANE TOP CO. Meeting Date:JUN 26, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:7541 Security ID:J4157V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 10 Management For For 2.1 Elect Director Tomizawa, Shozo Management For Against 2.2 Elect Director Tomizawa, Masahiro Management For Against 2.3 Elect Director Takayanagi, Masao Management For For 2.4 Elect Director Hosho, Mitsuru Management For For 2.5 Elect Director Nokata, Manabu Management For For 2.6 Elect Director Matsuda, Shigeaki Management For For 2.7 Elect Director Yoshida, Kazuhiro Management For For 2.8 Elect Director Matsunaga, Hideaki Management For For 3.1 Appoint Statutory Auditor Suzuki, Mitsuo Management For For 3.2 Appoint Statutory Auditor Shingai, Teruo Management For For 4 Approve Annual Bonus Payment to Directors and Statutory Auditors Management For For 5 Approve Retirement Bonus Payment for Statutory Auditor Management For Against MEITEC CORP. Meeting Date:JUN 20, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:9744 Security ID:J42067108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 69 Management For For 2.1 Elect Director Nishimoto, Kosuke Management For For 2.2 Elect Director Kokubun, Hideyo Management For For 2.3 Elect Director Yoneda, Hiroshi Management For For 2.4 Elect Director Nakajima, Kiyomasa Management For For 2.5 Elect Director Uemura, Masato Management For For 2.6 Elect Director Nagasaka, Hidenori Management For For 2.7 Elect Director Ogasawara, Akiyoshi Management For For 2.8 Elect Director Shimizu, Minao Management For For 2.9 Elect Director Kishi, Hiroyuki Management For For 3 Appoint Statutory Auditor Watanabe, Hiroshi Management For For 4 Appoint Alternate Statutory Auditor Kunibe, Toru Management For For MELIA HOTELS INTERNATIONAL SA Meeting Date:JUN 05, 2013 Record Date:MAY 29, 2013 Meeting Type:ANNUAL Ticker:SOL Security ID:E7366C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Financial Results and Payment of Dividends Management For For 3 Approve Discharge of Board Management For For 4 Receive Information on Bond Issuance Approved by June 2011 AGM Management None None 5 Approve Company's Corporate Website Management For For 6 Advisory Vote on Remuneration Policy Report Management For For 7 Authorize Board to Ratify and Execute Approved Resolutions Management For For MULLEN GROUP LTD Meeting Date:MAY 09, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:MTL Security ID:625284104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect Director Alan D. Archibald Management For For 2.2 Elect Director Greg Bay Management For For 2.3 Elect Director Steven C. Grant Management For For 2.4 Elect Director Dennis J. Hoffman Management For For 2.5 Elect Director Stephen H. Lockwood Management For For 2.6 Elect Director David E. Mullen Management For For 2.7 Elect Director Murray K. Mullen Management For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For NAVISTAR INTERNATIONAL CORPORATION Meeting Date:FEB 19, 2013 Record Date:JAN 11, 2013 Meeting Type:ANNUAL Ticker:NAV Security ID:63934E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John C. Pope Management For For 1.2 Elect Director Vincent J. Intrieri Management For For 1.3 Elect Director Michael N. Hammes Management For For 1.4 Elect Director Mark H. Rachesky Management For For 1.5 Elect Director Samuel J. Merksamer Management For For 1.6 Elect Director Stanley A. McChrystal Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For NISSIN KOGYO Meeting Date:JUN 14, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:7230 Security ID:J58074105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Okawara, Eiji Management For Against 1.2 Elect Director Yanagisawa, Hideaki Management For For 1.3 Elect Director Himori, Keiji Management For For 1.4 Elect Director Beppu, Junichi Management For For 1.5 Elect Director Tamai, Naotoshi Management For For 1.6 Elect Director Tezuka, Kazuo Management For For 1.7 Elect Director Terada, Kenji Management For For 1.8 Elect Director Takei, Junya Management For For 1.9 Elect Director Shimizu, Kenji Management For For 1.10 Elect Director Sato, Kazuya Management For For 2 Appoint Statutory Auditor Takeuchi, Yukio Management For For 3 Approve Annual Bonus Payment to Directors and Statutory Auditors Management For For ORIFLAME COSMETICS S.A. Meeting Date:DEC 19, 2012 Record Date:DEC 05, 2012 Meeting Type:SPECIAL Ticker:ORI Security ID:L7272A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Appoint Pontus Andreasson as Chairman of Meeting Management For For 2 Approve Share Repurchase Program and Cancellation of Repurchased Shares Management For For 3 Authorize Board to Ratify and Execute Resolution 1 Management For For 4 Transact Other Business (Voting) Management For Against ORIFLAME COSMETICS S.A. Meeting Date:MAY 21, 2013 Record Date:MAY 07, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:ORI Security ID:L7272A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Appoint Pontus Andreasson as Chairman of Meeting Management For For 2 Receive Board's Report on Conflict of Interests Management None None 3 Receive and Approve Board's and Auditor's Reports Management For For 4 Approve Standalone and Consolidated Financial Statements Management For For 5 Approve Allocation of Income and Dividends of EUR 1.75 per Share Management For For 6 Receive Information on Work of Board, Board Committees, and Nomination Committee Management None None 7.i Approve Discharge of Directors Management For For 7.ii Approve Discharge of Auditors Management For For 8.i.1 Reelect Magnus Brannstrom as Director Management For For 8.i.2 Reelect Anders Dahlvig as Director Management For For 8.i.3 Reelect Marie Ehrling as Director Management For For 8.i.4 Reelect Lilian Fossum Biner as Director Management For For 8.i.5 Reelect Alexander af Jochnick as Director Management For For 8.i.6 Reelect Jonas af Jochnick as Director Management For For 8.i.7 Reelect Robert af Jochnick as Director Management For For 8.i.8 Reelect Helle Kruse Nielsen as Director Management For For 8.i.9 Reelect Christian Salamon as Director Management For For 8.ii Reelect Robert af Jochnick as Chairman of the Board Management For For 8.iii Renew Appointment of KPMG as Auditor Management For For 9 Approve (i) Continuation of Nomination Committee and (ii) Proposed Appointment Procedure for Nomination Committee Members Management For For 10 Approve Remuneration of Directors Management For For 11 Approve Remuneration Policy and Other Terms of Employment For Executive Management Management For For 12 Receive Information on Cost Calculation of Oriflame Share Incentive Plan Allocations Management None None 13 Amend 2011 Share Incentive Plan Management For For 14 Amend Articles 33 and 34 Re: Dividends Management For For 15 Transact Other Business (Voting) Management For Against PANALPINA WELTTRANSPORT (HOLDING) AG Meeting Date:MAY 15, 2013 Record Date: Meeting Type:ANNUAL Ticker: Security ID:H60147107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.00 per Share Management For For 4 Approve Creation of CHF 300,000 Pool of Capital without Preemptive Rights Management For For 5.1.1 Reelect Rudolf Hug as Director Management For Against 5.1.2 Reelect Beat Walti as Director Management For Against 5.1.3 Reelect Chris Muntwyler as Director Management For For 5.1.4 Reelect Roger Schmid as Director Management For Against 5.1.5 Reelect Hans-Peter Strodel as Director Management For For 5.1.6 Reelect Knud Stubkjaer as Director Management For For 5.2 Elect Ilias Laeber as Director Management For Against 6 Ratify KPMG AG as Auditors Management For For PEOPLE'S FOOD HOLDINGS LTD Meeting Date:APR 23, 2013 Record Date: Meeting Type:ANNUAL Ticker:P05 Security ID:G7000R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Declare Final Dividend Management For For 3 Elect Zhou Lian Kui as Director Management For For 4 Elect Zhou Lian Liang as Director Management For For 5 Approve Directors' Fees Management For For 6 Reappoint BDO Limited, Certified Public Accountants, Hong Kong and BDO LLP, Certified Public Accountants, Singapore as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 8 Approve Issuance of Shares Under the People's Food Share Option Scheme 2009 Management For Against 9 Authorize Share Repurchase Program Management For For PERSIMMON PLC Meeting Date:OCT 17, 2012 Record Date:OCT 15, 2012 Meeting Type:SPECIAL Ticker:PSN Security ID:G70202109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2012 Long Term Incentive Plan Management For For PERSIMMON PLC Meeting Date:APR 18, 2013 Record Date:APR 16, 2013 Meeting Type:ANNUAL Ticker:PSN Security ID:G70202109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Nicholas Wrigley as Director Management For For 4 Re-elect Jeffrey Fairburn as Director Management For For 5 Re-elect Michael Killoran as Director Management For For 6 Elect Nigel Greenaway as Director Management For For 7 Re-elect Richard Pennycook as Director Management For For 8 Re-elect Jonathan Davie as Director Management For For 9 Re-elect Mark Preston as Director Management For For 10 Elect Marion Sears as Director Management For For 11 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Market Purchase of Ordinary Shares Management For For 15 Authorise the Company to Call EGM with Two Weeks' Notice Management For For PERSIMMON PLC Meeting Date:APR 18, 2013 Record Date:APR 16, 2013 Meeting Type:SPECIAL Ticker:PSN Security ID:G70202109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Return of Cash to Shareholders Management For For PRINCE FROG INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 23, 2013 Record Date:MAY 20, 2013 Meeting Type:ANNUAL Ticker:01259 Security ID:G7247W100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports (Voting) Management For For 2 Declare Final Dividend Management For For 3 Elect Huang Xinwen as Director Management For For 4 Elect Hong Fang as Director Management For For 5 Elect Chen Shaojun as Director Management For For 6 Authorize Board to Fix Remuneration of Directors Management For For 7 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Authorize Share Repurchase Program Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Authorize Reissuance of Repurchased Shares Management For Against SERIA CO. LTD. Meeting Date:JUN 25, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:2782 Security ID:J7113X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 15 Management For For SHINKO PLANTECH CO LTD Meeting Date:JUN 25, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:6379 Security ID:J73456105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 30 Management For For 2.1 Elect Director Yoshikawa, Yoshiharu Management For For 2.2 Elect Director Shimizu, Kunio Management For For 2.3 Elect Director Nakata, Masato Management For For 2.4 Elect Director Otomo, Yoshiji Management For For 2.5 Elect Director Narutaki, Nobuo Management For For 2.6 Elect Director Ikeda, Toshiaki Management For For 2.7 Elect Director Nakazawa, Nobuo Management For For 2.8 Elect Director Wanibuchi, Akira Management For For 2.9 Elect Director Yamazaki, Kazuo Management For For 2.10 Elect Director Ninomiya, Teruoki Management For For 3.1 Appoint Statutory Auditor Kihara, Isao Management For For 3.2 Appoint Statutory Auditor Komatsu, Shunji Management For Against SIMPSON MANUFACTURING CO., INC. Meeting Date:APR 23, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:SSD Security ID:829073105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James S. Andrasick Management For For 1.2 Elect Director Gary M. Cusumano Management For For 1.3 Elect Director Peter N. Louras, Jr. Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require a Majority Vote for the Election of Directors Shareholder Against For 6 Report on Sustainability Shareholder Against For SINDOH CO LTD Meeting Date:MAR 08, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:029530 Security ID:Y79924109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 2,500 per Share Management For For 2 Reelect Three Inside Directors and One Outside Director(Bundled) Management For Against 3 Reelect Sung Won-Yong as Member of Audit Committee Management For Against 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SINOTRANS LTD. Meeting Date:AUG 31, 2012 Record Date:JUL 30, 2012 Meeting Type:SPECIAL Ticker:00598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Guo Minjie as Independent Non-Executive Director and Authorize Board to Fix His Remuneration Management For For SPARTAN STORES, INC. Meeting Date:AUG 15, 2012 Record Date:JUN 18, 2012 Meeting Type:ANNUAL Ticker:SPTN Security ID:846822104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Shan Atkins Management For For 1.2 Elect Director Wendy A. Beck Management For For 1.3 Elect Director Frank M. Gambino Management For For 1.4 Elect Director Yvonne R. Jackson Management For For 1.5 Elect Director Elizabeth A. Nickels Management For For 1.6 Elect Director Timothy J. O'Donovan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SQUARE ENIX HOLDINGS CO., LTD. Meeting Date:JUN 25, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:9684 Security ID:J7659R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matsuda, Yosuke Management For For 1.2 Elect Director Philip Timo Rogers Management For For 1.3 Elect Director Honda, Keiji Management For For 1.4 Elect Director Chida, Yukinobu Management For For 1.5 Elect Director Yamamura, Yukihiro Management For For 2 Appoint Statutory Auditor Tomiyama, Masaji Management For For 3 Appoint Alternate Statutory Auditor Nishijima, Tsuyoshi Management For For STEINER LEISURE LIMITED Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:STNR Security ID:P8744Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cynthia R. Cohen Management For For 1.2 Elect Director Denise Dickins Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STELLA INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 10, 2013 Record Date:MAY 07, 2013 Meeting Type:ANNUAL Ticker:01836 Security ID:G84698102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Chan Fu Keung, William as Director Management For For 3b Elect Yue Chao-Tang, Thomas as Director Management For For 3c Elect Chiang Jeh-Chung, Jack as Director Management For For 3d Elect Chen Li-Ming, Lawrence as Director Management For For 3e Elect Chi Lo-Jen as Director Management For Against 3f Authorize Board to Fix the Remuneration of Directors Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against SWIFT ENERGY COMPANY Meeting Date:MAY 21, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:SFY Security ID:870738101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Greg Matiuk Management For For 1.2 Elect Director Bruce H. Vincent Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For TA CHONG BANK Meeting Date:JUN 10, 2013 Record Date:APR 11, 2013 Meeting Type:ANNUAL Ticker:2847 Security ID:Y83595101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements Management For For 2 Approve Plan on Profit Distribution Management For For 3 Approve Amendments to Articles of Association Management For For 4 Approve Capitalization of Profit Management For For 5 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets Management For For 6.1 Elect Director Chen Jianping, a Representative of Fengbao Financial Management Consultants Ltd.with Shareholder No.76084 Shareholder None For 6.2 Elect Director Tang Ziming, a Representative of Peikang Co., Ltd. with Shareholder No.195488 Shareholder None For 6.3 Elect Director Lin Pengrong, a Representative of Kwang Yang Motor Co., Ltd., with Shareholder No.24127 Shareholder None For 6.4 Elect Director Chenhuang Shuhui, a Representative of Qing Yuan Investment Co., Ltd., with Shareholder No.27189 Shareholder None For 6.5 Elect Director Ke Yufeng, a Representative of Hongguang Investment Co., Ltd., with Shareholder No.73100 Shareholder None For 6.6 Elect Director Yin Shanglong, a Representative of Peikang Co., Ltd. with Shareholder No.195488 Shareholder None For 6.7 Elect Director Kong Shuli, a Representative of Peikang Co., Ltd. with Shareholder No.195488 Shareholder None For 6.8 Elect Director Li Xiaojin, a Representative of Peikang Co., Ltd. with Shareholder No.195488 Shareholder None For 6.9 Elect Director Chen Linsen, a Representative of Peikang Co., Ltd. with Shareholder No.195488 Shareholder None For 6.10 Elect Supervisor He Shujuan, a Representative of Powerway Electronics Co., Ltd. with Shareholder No.195487 Shareholder None For 6.11 Elect Supervisor Li Jicun, a Representative of LI CHENG ENTERPRISE CO., with Shareholder No.76147 Shareholder None For 6.12 Elect Independent Director Dong Hongsi Management For For 6.13 Elect Independent Director Gong Mingxin Management For For 6.14 Elect Independent Director Fan Ruiying Management For For 6.15 Elect Independent Director Gao Huirong Management For For TECHTRONIC INDUSTRIES CO., LTD. Meeting Date:MAY 24, 2013 Record Date:MAY 22, 2013 Meeting Type:ANNUAL Ticker:00669 Security ID:Y8563B159 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Patrick Kin Wah Chan as Director Management For For 3b Elect Roy Chi Ping Chung as Director Management For For 3c Elect Joel Arthur Schleicher as Director Management For For 3d Elect Christopher Patrick Langley as Director Management For For 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Share Repurchase Program Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against TECNICAS REUNIDAS S.A Meeting Date:JUN 25, 2013 Record Date:JUN 18, 2013 Meeting Type:ANNUAL Ticker:TRE Security ID:E9055J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Board Management For For 4.a Amend Article 7 Re: Form of Share Management For For 4.b Amend Article 31 Re: Corporate Website Management For For 5 Appoint Auditors Management For Against 6 Approve Company's Corporate Website Management For For 7 Authorize Share Repurchase Program Management For For 8 Approve Charitable Donations Management For For 9 Approve Remuneration of Directors Management For For 10 Authorize Board to Ratify and Execute Approved Resolutions Management For For 11 Advisory Vote on Remuneration Policy Report Management For Against TELEPERFORMANCE Meeting Date:OCT 04, 2012 Record Date:SEP 28, 2012 Meeting Type:ANNUAL Ticker:RCF Security ID:F9120F106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For Against TOKAI RIKA CO. LTD. Meeting Date:JUN 12, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:6995 Security ID:J85968105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 18 Management For For 2.1 Elect Director Ushiyama, Yuuzo Management For For 2.2 Elect Director Miura, Kenji Management For For 2.3 Elect Director Obayashi, Yoshihiro Management For For 2.4 Elect Director Ishida, Shoji Management For For 2.5 Elect Director Hattori, Mineo Management For For 2.6 Elect Director Hamamoto, Tadanao Management For For 2.7 Elect Director Kawaguchi, Kenji Management For For 2.8 Elect Director Wakiya, Tadashi Management For For 2.9 Elect Director Nakamura, Hiroyuki Management For For 2.10 Elect Director Tanino, Masaharu Management For For 2.11 Elect Director Buma, Koji Management For For 2.12 Elect Director Mori, Mikihiro Management For For 2.13 Elect Director Sato, Koki Management For For 2.14 Elect Director Tanaka, Yoshihiro Management For For 2.15 Elect Director Shirasaki, Shinji Management For For 3 Appoint Statutory Auditor Ise, Kiyotaka Management For Against 4 Approve Annual Bonus Payment to Directors and Statutory Auditors Management For For 5 Approve Retirement Bonus Payment for Directors and Statutory Auditor Management For Against TOMRA SYSTEMS ASA Meeting Date:APR 22, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:TOM Security ID:R91733114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Registration of Attending Shareholders and Proxies Management For For 2 Elect Chairman of Meeting Management For For 3 Designate Inspector(s) of Minutes of Meeting Management For For 4 Approve Notice of Meeting and Agenda Management For For 5 Receive and Approve Management's Report Management For For 6 Approve the Termination of Sales of Tobacco Sorting Machines Shareholder Against Against 7 Approve Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 1.25 per Share Management For For 8 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 9 Approve Remuneration of Directors in the Amount of NOK 540,000 for the Chairman, NOK 385,000 for External Directors, and NOK 225,000 for Internal Directors; Approve Remuneration for Committee Work Management For For 10 Approve Remuneration of Nomination Committee Management For For 11 Approve Remuneration of Auditors Management For For 12 Reelect Svein Rennemo (Chairman), Jan Svensson, Bernd Bothe, and Aniela Gabriela Gjos as Directors; Elect Bodil Sonesson as New Director Management For For 13 Reelect Tom Knoff, Eric Douglas, and Hild Kinder as Members of Nominating Committee Management For For 14 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 15 Approve Creation of NOK 14.8 Million Pool of Capital without Preemptive Rights Management For For 16 Authorize Company to Call EGM with Two Weeks' Notice Management For For TRICAN WELL SERVICE LTD. Meeting Date:MAY 09, 2013 Record Date:MAR 21, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:TCW Security ID:895945103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Nine Management For For 2.1 Elect Director Kenneth M. Bagan Management For For 2.2 Elect Director G. Allen Brooks Management For For 2.3 Elect Director Murray L. Cobbe Management For For 2.4 Elect Director Dale M. Dusterhoft Management For For 2.5 Elect Director Donald R. Luft Management For For 2.6 Elect Director Kevin L. Nugent Management For For 2.7 Elect Director Alexander J. Pourbaix Management For For 2.8 Elect Director Douglas F. Robinson Management For For 2.9 Elect Director Dean E. Taylor Management For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For For 5 Re-approve Performance Share Unit Plan Management For Against 6 Amend By-Law Number 1: Amend Quorum Requirements and Approve Advance Notice Policy Management For For TUTOR PERINI CORPORATION Meeting Date:MAY 29, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:TPC Security ID:901109108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald N. Tutor Management For For 1.2 Elect Director Marilyn A. Alexander Management For For 1.3 Elect Director Peter Arkley Management For Withhold 1.4 Elect Director Robert Band Management For For 1.5 Elect Director Michael R. Klein Management For Withhold 1.6 Elect Director Martin R. Melone Management For For 1.7 Elect Director Robert L. Miller Management For For 1.8 Elect Director Raymond R. Oneglia Management For For 1.9 Elect Director Donald D. Snyder Management For Withhold 1.10 Elect Director Dickran M. Tevrizian, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against UBM PLC Meeting Date:NOV 26, 2012 Record Date:NOV 24, 2012 Meeting Type:SPECIAL Ticker:UBM Security ID:G91709108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt New Articles of Association Management For For UBM PLC Meeting Date:MAY 23, 2013 Record Date:MAY 21, 2013 Meeting Type:ANNUAL Ticker:UBM Security ID:G91709108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint Ernst & Young LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Re-elect Dame Helen Alexander as Director Management For For 7 Re-elect Alan Gillespie as Director Management For For 8 Re-elect Robert Gray as Director Management For For 9 Re-elect Pradeep Kar as Director Management For For 10 Re-elect David Levin as Director Management For For 11 Re-elect Greg Lock as Director Management For For 12 Re-elect Terry Neill as Director Management For For 13 Re-elect Jonathan Newcomb as Director Management For For 14 Re-elect Karen Thomson as Director Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For UNIT CORPORATION Meeting Date:MAY 01, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:UNT Security ID:909218109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William B. Morgan Management For For 1.2 Elect Director John H. Williams Management For For 1.3 Elect Director Larry D. Pinkston Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For USG PEOPLE NV Meeting Date:MAY 08, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL Ticker:USG Security ID:N9040V117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board Management None None 3 Adopt Financial Statements Management For For 4a Receive Explanation on Company's Reserves and Dividend Policy Management None None 4b Approve Allocation of Income and Dividends of EUR 0.12 Per Share Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Ratify PricewaterhouseCoopers as Auditors Management For For 8 Announce Vacancies on the Board Management None None 9a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 9b Authorize Board to Exclude Preemptive Rights from Issuance under Item 9a Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Other Business (Non-Voting) Management None None 12 Close Meeting Management None None VASCO DATA SECURITY INTERNATIONAL, INC. Meeting Date:JUN 19, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:VDSI Security ID:92230Y104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director T. Kendall Hunt Management For For 1.2 Elect Director Michael P. Cullinane Management For Withhold 1.3 Elect Director John N. Fox, Jr. Management For For 1.4 Elect Director Jean K. Holley Management For For 1.5 Elect Director Matthew Moog Management For For 2 Ratify Auditors Management For For VECTURA GROUP PLC Meeting Date:SEP 18, 2012 Record Date:SEP 14, 2012 Meeting Type:ANNUAL Ticker:VECL Security ID:G9325J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Dr Trevor Phillips as Director Management For For 4 Re-elect Dr Susan Foden as Director Management For For 5 Re-elect Dr John Brown as Director Management For For 6 Re-elect Jack Cashman as Director Management For For 7 Reappoint Deloitte LLP as Auditors Management For For 8 Authorise Board to Fix Remuneration of Auditors Management For For 9 Authorise Issue of Equity with Pre-emptive Rights Management For For 10 Approve Long-Term Incentive Plan Management For For 11 Authorise Issue of Equity without Pre-emptive Rights Management For For 12 Authorise the Company to Call EGM with Two Weeks' Notice Management For For VONTOBEL HOLDING AG Meeting Date:APR 23, 2013 Record Date: Meeting Type:ANNUAL Ticker:VONN Security ID:H92070210 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 1.20 per Share Management For For 4.1 Relect Herbert J. Scheidt as Director Management For Against 4.2 Relect Bruno Basler as Director Management For For 4.3 Relect Peter Quadri as Director Management For For 4.4 Relect Frank Schnewlin as Director Management For For 4.5 Relect Clara C. Streit as Director Management For For 4.6 Relect Marcel Zoller as Director Management For For 4.7 Elect Dominic Brenninkmeyer as Director Management For For 4.8 Elect Nicolas Oltramare as Director Management For For 5 Ratify Ernst and Young Ltd. as Auditors Management For For WEBSENSE, INC. Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:WBSN Security ID:947684106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John B. Carrington Management For For 1.2 Elect Director Charles M. Boesenberg Management For For 1.3 Elect Director Bruce T. Coleman Management For For 1.4 Elect Director John R. McCormack Management For For 1.5 Elect Director John F. Schaefer Management For For 1.6 Elect Director Gary E. Sutton Management For For 1.7 Elect Director Peter C. Waller Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For WEST MARINE, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:WMAR Security ID:954235107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randolph K. Repass Management For Withhold 1.2 Elect Director Matthew L. Hyde Management For For 1.3 Elect Director Dennis F. Madsen Management For For 1.4 Elect Director James F. Nordstrom, Jr. Management For For 1.5 Elect Director Robert D. Olsen Management For For 1.6 Elect Director Barbara L. Rambo Management For For 1.7 Elect Director Alice M. Richter Management For For 1.8 Elect Director Christiana Shi Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WIENERBERGER AG Meeting Date:MAY 14, 2013 Record Date:MAY 04, 2013 Meeting Type:ANNUAL Ticker:WIE Security ID:A95384110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of CHF 0.12 per Share Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5.1 Approve Decrease in the Size of the Supervisory Board to Six Members Management For For 5.2 Reelect Friedrich Kadrnoska as Supervisory Board Member Management For For 5.3 Reelect Peter Johnson as Supervisory Board Member Management For For 6 Ratify KPMG Wirtschaftspruefungs- und Steuerberatungs AG Auditors Management For For YINGDE GASES GROUP CO., LTD. Meeting Date:JUN 21, 2013 Record Date:JUN 14, 2013 Meeting Type:ANNUAL Ticker:02168 Security ID:G98430104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Elect Zhongguo Sun as Director Management For For 3a2 Elect Xu Zhao as Director Management For For 3b Authorize Board to Fix the Remuneration of Directors Management For For 4 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against YOUNGONE CORP. Meeting Date:MAR 15, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:111770 Security ID:Y9849C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 200 per Share Management For For 2 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 3 Authorize Board to Fix Remuneration of Internal Auditor Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Global Smaller Companies Fund By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 23, 2013 * Print the name and title of each signing officer under his or her signature.
